                        Case 4:14-cv-02543-CKJ Document 185 Filed 03/28/19 Page 1 of 5
                                       UNITED STATES DISTRICT COURT
                                                   DISTRICT OF ARIZONA


                                                                                               EXHIBIT LIST
Carrie Ferrara Clark
PLAINTIFF
                      V.
City of Tucson
DEFENDANT                                                                              CASE NUMBER:   4:14-cv-02543

  PRESIDING JUDGE                              COURTROOM DEPUTY                           COURT REPORTER
                    Hon. Cindy K. Jorgenson                       Sandra G. Fuller                         Cheryl Cummings
  HEARING/TRIAL DATE(S) 04/01/19-04/05/19      PLAINTIFF ATTORNEY(S)                      DEFENDANT ATTORNEY(S) Michelle
                                                                                                                      Saavedra
                                                                       Jeffrey
                           04/08/19-04/12/19                           Jacobson                                Renee Waters


  PLF
  NO.
            DFT
            NO.
                    DATE ADMITTED
                                                                         EXHIBITS
            300                                                            Daily Bulletin # 815
            301                                                            Daily Bulletin # 830
            302                                                        L'Heureux Text Messages
            303                                   TFD Employee Personnel Record Update Jeffery Todd
            304                                                        Carrie Clark Station History
            305                        Station 9 Dormitory Room Photograph taken May 2, 2016 by JoAnn Acosta
            306                                           Map Quest of Mother's address to Station 6
            307                                           Map Quest of Mother's address to Station 9
            308                                          Map Quest of Mother's address to Station 12
            309                                          Map Quest of Mother's address to Station 16
            310                                          Map Quest of Mother's address to Station 20
            311                                       Map Quest of Carrie Clark's address to Station 6
            312                                       Map Quest of Carrie Clark's address to Station 9
            313                                       Map Quest of Carrie Clark's address to Station 12
            314                                       Map Quest of Carrie Clark's address to Station 16
            315                                       Map Quest of Carrie Clark's address to Station 20
            316                                       Map Quest of Carrie Clark's address to Station 23
            317                                             Office of Equal Opportunity (OEOP) File
            318                                     Carrie Clark OEOP Interview Audio January 7, 2013
            319                                  Carrie Clark OEOP Interview Transcript January 7, 2013
            320                                    Carrie Clark OEOP Interview Audio January 16, 2013
            321                                  Carrie Clark OEOP Interview Transcript January 16, 2013
             Case 4:14-cv-02543-CKJ Document 185 Filed 03/28/19 Page 2 of 5
                                EXHIBIT LIST -- CONTINUATION
                                                                                   CASE NO.

                                      vs.
PLF
NO.
      DFT
      NO.
             DATE ADMITTED
                                                               EXHIBITS
       322                          Carrie Clark OEOP Telephone Call Audio March 8, 2013 Part 2
       323                          Carrie Clark OEOP Telephone Call Audio March 8, 2013 Part 1
       324                    Carrie Clark OEOP Telephone Call Transcript March 8, 2013 Parts 1 & 2
       325                              Carrie Clark OEOP Telephone Call Audio March 12, 2013
       326                           Carrie Clark OEOP Telephone Call Transcript March 12, 2013
       327                                Rick L'Heureux OEOP Interview Audio March 22, 2013
       328                             Rick L'Heureux OEOP Interview Transcript March 22, 2013
       329                                  Phone records regarding March 20, 2013 phone call
       330                                               Rob Rodriguez Supervisory File
       331                                      Rob Rodriguez Supervisory File Privilege Log
       332                                                 Work orders for Station Locks
       333                                               Arizona Civil Rights Division File
       334                    Carrie Clark voice mail to Thomas regarding training September 10, 2013
       335                   Carrie Clark voice mail to Thomas regarding training screen shot September 10, 2013
       336                      Carrie Clark voice mail to Travis regarding trade September 16, 2013
       337                   Carrie Clark voice mail to Travis regarding trade screen shot September 16, 2013
       338                                   Gordon Clark email to Laura Baker regarding trade
       339                       Gordon Clark email to Laura Baker regarding trade retain properties
       340                        Ted McDonough Memo to Chief Nofs regarding drill May 22, 2014
       341                   Ted McDonough Memo to Chief Nofs regarding drill May 22, 2014 document properties
       342                   Ted McDonough Memo to Chief Nofs regarding Garbage Truck Fire May 20, 2014
       343                   Ted McDonough Memo to Chief Nofs regarding Garbage Truck Fire May 20, 2014 document properties

       344                              Carrie Clark Memo to Chief Nofs regarding May 22, 2014
       345                         Carrie Clark Engine 6 Fire Memo from Gordon Clark's Computer
       346                   Carrie Clark Engine 6 Fire Memo from Gordon Clark's Computer retain properties
       347                                                      Employee Counseling
       348                                              Carrie Clark Telestaff, June, 2014
       349                                     Carrie Clark Telestaff, October 2013-June 2014
       350                   JoAnn Acedo email to Carrie Clark regarding assistance from Gordon Clark's Computer
       351                   JoAnn Acedo email to Carrie Clark regarding assistance from Gordon Clark's Computer retain properties

       352                   Gordon Clark email to Chief Gulotta re leave from Gordon Clark's Computer
                Case 4:14-cv-02543-CKJ Document 185 Filed 03/28/19 Page 3 of 5
                                   EXHIBIT LIST -- CONTINUATION
                                                                                     CASE NO.
Carrie Ferrara Clark                     vs. City of Tucson                                     4:14-cv-02543
PLF
NO.
       DFT
       NO.
                DATE ADMITTED
                                                                  EXHIBITS
         353                    Gordon Clark email to Chief Gulotta re leave from Gordon Clark's Computer properties
         354                                             Arizona Daily Star Article Comments
         355                                     Clark v. Clark Petition for Dissolution of Marriage
         356                                                 Carrie Clark HR Personnel File
         357                                                Carrie Clark TFD Personnel File
         358                                                  Carrie Clark TFD Medical File
         359                                                  Carrie Clark HR Medical File
         360                               Paul McDonough Memo regarding response to discovery
         361                                              Email and Memos regarding PEPP
         362                                          JoAnn Acosta File regarding Carrie Clark
         363                                 JoAnn Acosta File regarding Carrie Clark privilege log
         364                                Carrie Clark Wrongful Conduct Complaint March 9, 2016
         365                               Carrie Clark Memo regarding incident with Nikki Sprenger
         366                    Carrie Clark Memo regarding incident with Nikki Sprenger retain properties
         367                    John Vincent email to Ken Brouillette regarding Carrie Clark incident with Nikki Sprenger

         368                    John Vincent email to Ken Brouillette regarding Carrie Clark incident with Nikki Sprenger properties

         369                                                       Langejans Complaint
         370                                                       Education Counseling
         371                    Laura Baker Memo to Chief Critchley regarding Wrongful Conduct Complaint #WC 16-03-001

         372                    Laura Baker Memo to Chief Critchley regarding Wrongful Conduct Complaint #WC 16-03-001 privilege log

         373                       Mike Carsten Memo to Chief Baker regarding Inspector Clark Meeting
         374                                                   Carrie Clark Reassignment
         375                           Mike Garcia email to Carrie Clark regarding return to operations
         376                             JoAnn Acosta email to Carrie Clark re Off the Job Light Duty
         377                                      Carrie Clark Light Duty Work Assignment Form
         378                                      Carrie Clark TFD Personnel File updated 2016
         379                    Mike Garcia email to Carrie Clark regarding interest in paramedic promotion
         380                                                     Work Status Verification
         381                                  Carrie Clark TFD Personnel File updated 2017 Part 1
         382                                  Carrie Clark TFD Personnel File updated 2017 Part 2
         383                                    Retained documents from Carrie Clark's computer
                Case 4:14-cv-02543-CKJ Document 185 Filed 03/28/19 Page 4 of 5
                                  EXHIBIT LIST -- CONTINUATION
                                                                        CASE NO.
Carrie Ferrara Clark                   vs. City of Tucson                          4:14-cv-02543
PLF
NO.
       DFT
       NO.
                DATE ADMITTED
                                                            EXHIBITS
         384                               Retained documents from Gordon Clark's computer
         385                                        TFD Shift Calendars 2012 - 2017
         386                                                 TFD Station Map
         387                                            TFD Manual of Operations
         388                             City of Tucson Wrong Conduct Administrative Directive
         389                              City of Tucson Discrimination Administrative Directive
         390                                             TFD Battalion Grid Map
         391                                  TFD Organization Chart Revised July 2, 2012
         392                                TFD Organization Chart Revised August 20, 2013
         393                                TFD Organization Chart Revised August 21, 2014
         394                             TFD Organization Chart Revised TFD Fiscal year 15/16
         395                                 TFD Organization Chart Revised March 3, 2016
         396                                      TFD Annual Report Fiscal Year 2015
         397                                      TFD Annual Report Fiscal Year 2016
         398                     Mike Garcia Master Memo regarding 2016 Seniority within Rank Report
         399                    Mike Garcia Master Memo regarding 2016 Seniority within Rank Report List
         400                    Mike Garcia Master Memo regarding 2016 Seniority within Rank Report Amended
         401                             Carrie Clark Wrongful Conduct Complaint June 7, 2016
         402                                   Carrie Clark TFD Medical File updated 2017
         403                                          Well America Medical Records
         404                                 Tanque Verde Family Practice Medical Records
         405                             Video Deposition transcript with exhibits, Carrie Clark 1
         406                             Video Deposition transcript with exhibits, Carrie Clark 2
         407                             Video Deposition transcript with exhibits, Carrie Clark 3
         408                             Video Deposition transcript with exhibits, Carrie Clark 4
         409                             Video Deposition transcript with exhibits, Gordon Clark 1
         410                             Video Deposition transcript with exhibits, Gordon Clark 2
         411                             Video Declaration of Carrie Clark dated August 17, 2017
         412                               Declaration of Gordon Clark dated August 16, 2017
         413                       Supplemental Declaration of Carrie Clark dated September 18, 2017
         414                      Supplemental Declaration of Gordon Clark dated September 18, 2017
                Case 4:14-cv-02543-CKJ Document 185 Filed 03/28/19 Page 5 of 5
                                   EXHIBIT LIST -- CONTINUATION
                                                                             CASE NO.
Carrie Ferrara Clark                    vs. City of Tucson                              4:14-cv-02543
PLF
NO.
       DFT
       NO.
                DATE ADMITTED
                                                             EXHIBITS
         415                    Plaintiff's Response to Defendant's Second Request for Production & PL000076-PL000117

         416                           Sharon McDonough email to Carrie Clark regarding demotion
         417                               JoAnn Acosta email to Carrie Clark regarding demotion
         418                                    Carrie Clark Paramedic Assignment Pay Form
         419                                                   Carrie Clark Notes
         420                                Nate Weber email to Carrie Clark regarding demotion
         421                    Notes regarding telephone conversation between Ed Nied and Gordon Clark
         422                                          Gordon Clark email to Laura Baker
         423                               JoAnn Acosta email to Carrie Clark regarding demotion
         424
         425
         426
         427
         428
         429
         430
         431
         432
         433
         434
         435
         436
         437
         438
         439
         440
         441
         442
         443
         444
         445
